DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    108
    363
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 11/04/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim objections
Claim 7 is objected to because of the following informalities:  claim recite word “includes”. It implies collagen scaffold comprises several components and one of the component is Type I collagen. Therefore, it is not clear what other components present in the claimed composition in addition to the recited ones and which one has critical towards the recited property. Applicants may have to replace “includes” with “further comprises” to overcome this objection. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are not limited to any specific collagen in the claimed scaffold, though there are different types of collages, which have different properties. The claimed scaffold is associated with the recited properties. However, the specification failed to address different types of collagens, and which component in the collagen scaffold is responsible in making the claimed scaffold for resistance to the degradation by synovial fluid etc. The property is concentration dependent and other components in the collagen can be degraded by synovial fluid, and so it is impossible to maintain scaffold’s structure and its properties. The specification is also not provided the definition of collagen scaffold and its components to get the recited properties. 
In addition, the independent claims 1 recite “comprising” in the preamble, which does not exclude any other components, other than recited ones, present in the claimed scaffold. In other words, what are the other components present in the scaffold other than the recited tropocollagen or atelocollagen? 
However, it appears that there is no defined core structure for the claimed collagen scaffold.  The core structure and its components are responsible for the recited properties, and in its absence of clear definition makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The specification stated that there are different types of collagens, such as Type I, II, III, IV, V, X collagen. Preferably the enzyme solubilized collagen is tropocollagen or Atelocollagen rather than fibrillar collagen in order to reduce the antigenicity of the material. The collagen is isolated from a tissue source and mechanically minced and extracted as described above. Preferably the collagen is kept cold (4 deg C or on ice) during storage and throughout parts of the preparation. Based on the specification, all collages do not behave similarly. 
The specification exemplified with ECM scaffold, however, it’s description is not even provided.  So, the specification has not adequately shown sufficient description or examples for collagens, to show possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus, in this case all possible collagens as per claim 1 may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is in the breadth of collagens and lack of specific core structure for the collagen scaffold, and so, will all possible collagens be capable of show the recited property? Do applicants provide enough description for all the variable in the scaffold and their association towards the property, so that a skilled person in the art understands the claimed invention? 
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The claimed collagen scaffold can accommodate all possible collagens and the “comprising” in the claim language does not exclude other components as well. Specification just exemplified ECM scaffold. No description for other types of collagens are not provided, and the physical and chemical properties expected to be drastically different for various types of collagens. 
 (c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
Not provided. Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Different types of collagens have different sequences and can expect different properties. Applicants have claimed wide range of collagens and all possible combinations, and a skilled person in the art can expect unpredictability for broadly claimed subject matter. The specification also fails to describe making these with all possible collagens and retaining their properties. 
However, there is no guidance as to which of the large genus of collagens, specifically in combinations, will have the necessary property.  There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed collagens would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) Representative number of samples: 
Shown data is limited to ECM scaffold. The preparative method of the claimed scaffold is very generic. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Magarian et al (The American Journal of Sports Medicine, 2010, Vol.38, No.12, 2528-2534) in view of Palmer et al (Materials, 2011, 4, 1469-1482), Abraham et al (US 5,993,844) and Shortkroff et al (US 8,070,827 B2).
For claims 1-3, 6 and 8:
Magarian et al teach a collagen scaffold, which is made by solubilizing bovine fascia, wherein the preparation method consisting of harvesting bovine fascia and dissolving in an acidified pepsin solution at a pH 2.0 to create an atelocollagen solution. That means the collagen scaffold comprising atelocollagen. In the neutralization step, calcium chloride is added, that means the scaffold also comprises calcium [see section Scaffold Preparation in page 2529].
The above can be summarized as a collagen scaffold comprises atelocollagen and calcium. 
The differences between Magarian et al and instant claims are as follows:
Magarian et al silent on the recited components and their amounts;
Magarian et al silent on the recited properties.
With regard to (i) of above, 
the recited components are nothing but impurities present in the final product, which are expected and the recited amounts are close to zero. Moreover, the purest product is always desirable, because the impurities may have side effects, as explained by Abraham et al, which teaches a method of processing collagenous tissues for transplantation, that serves as a scaffold [col.4, lines 23-30], wherein the tissue matrix is essentially collagen with intact substantially free of glycoproteins, glycosaminoglycans, lipids, nucleic acids etc. [col.3, lines 39-51] and further suggest that the removal of non-collagenous components present in native tissue is desirable because the non-collagenous components are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host [col.1, lines 56-60]. So, one would be motivated to remove non-collagenous tissue material in the collagen tissue and to make the collagen scaffold. 
The case laws says, it would have been prima facie obvious to obtain purified compounds by purifying the compound using routine technique for purification, with the reasonable expectation of achieving a successful purified product, absent evidence to the contrary. Additionally, purified compound over old and known compound is unpatentable. In re Mertz, 97 F. 2d 599, 38 USPQ 143(CPA 1938).
With regard to (ii) of above, the claim simply requires a collagen scaffold with the close to zero amounts of impurities, or further comprising atelocollagen, and so, the recited properties are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted that the recited the properties are associated with the collagen and/or atelocollagen. Also see additional reasoning below. 
For the limitation “the scaffold is expandable and compressible”, please note that the claim simply requires a collagen scaffold comprising atelocollagen, and other recited components are present in an amount which is close to zero, and so, the recited properties are associated with the components, which are self-assembly of collagen fibers, present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the property is associated with the collagen fibers or atelocollagen. 
For the limitation “collagen scaffold is capable of absorbing at least 3 ml of blood or 9 ml of blood”, since the prior art teach same components in the scaffold, and so, this property is expected from the collagen scaffold of prior art. 
For the limitation, “resistance to degradation by synovial fluid”, Palmer et al teach that atelocollagen scaffolds provide protection against premature degradation by synovial fluid enzymes [see abstract and, Results and Discussion]. So, the recited limitation is an expected property of atelocollagen present in the claimed collagen scaffold. 
For claim 4:
Shortkroff et al teach a collagen scaffolds, both primary and secondary [see abstract, col.3, lines 15-30], wherein the scaffold further comprises drugs or growth factors or cytokines etc. Shortkroff et al suggest that addition of agents such as growth factors, cytokines and chemokines will increase cell migration, cell growth, will maintain or promote appropriate cell phenotype and will stimulate extracellular matrix synthesis. Loading the scaffold with anti-inflammatory agents or other drugs can provide a local site-specific delivery system [col. 11, lines 28-33]. Therefore, one would be motived to include a therapeutic agent in the scaffold, such as protein etc. 
For claim 5:
Magarian et al teach 14 mm diameter and 40 mm length for their collagen scaffold [see section Scaffold Preparation in page 2529]. Since diameter is applicable to a circular shape, and therefore, the prior art scaffold is interpreted as cylindrical shape. 
For claim 7:
Atelocollagen is type I collagen. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the collagen scaffold, properties of atelocollagen, adverse effects of non-collagenous impurities, if not removed etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed collagen scaffold with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending application number 16/577,890 (herein after ‘890). [Note: though the instant application is DIV of 16/577,890, but the restricted-out claims were added as new claims 30-39 in the 16/577,890, filed on 11/05/2021, and these were examined in the final office action mailed on 04/12/2022. Accordingly, the restriction is no longer applicable].
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 1, 3: 
Claims of ‘890 discloses a collagen scaffold comprising: a self-assembly of enzyme-solubilized collagen fibers comprising tropocollagen or atelocollagen and wherein the collagen scaffold is a compressible, and has resistance to degradation by synovial fluid [see claim 1]. In the specification of instant application defined atelocollagen is an example for enzyme-solubilized collagen, and so the claim limitation is met. Claims of ‘890 further discloses that collagen scaffold comprising less than about 25 ug/g of nucleic acids, less than about 50,000 ng/g of DNA, less than about 5,000 uM/g of phospholipids, and less than about 2,000 ug/g of GAG, wherein the collagen scaffold is capable of absorbing at least 3 ml of blood [see claims 30-32], wherein the collagen scaffold is expandable [see claim 2] and further comprises calcium [see claim 3].
For claim 2:
Claim 12 of ‘890 disclose that the collagen scaffold comprises collagen obtained from a bovine knee. 
For claim 4:
Claim 38 of ‘890 disclose that the collagen scaffold further comprising a therapeutic protein.
For claim 5:
Claim 9 of ‘890 disclose that the collagen scaffold is cylindrical.
For claim 6: 
Claim 8 of ‘890 disclose that wherein the collagen scaffold is capable of absorbing at least 9 ml of blood.
For claim 7:
Atelocollagen is a Type I collagen. 
For claim 8:
The nucleic acids, an amount of less than 25 micrograms/gram [see claim 1 of ‘890] is interpreted as non-autologous cellular components. Alternatively, the recited components and their properties are well matched with the claims of ‘890, and so, this property is inherently present in the collagen scaffold of ‘890. 
Accordingly, the present claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658